UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7140


THOMAS W. CODER,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent – Appellee,

          and

SECRETARY OF THE ARMY,

                Respondent.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00352-gec-mfu)


Submitted:   December 10, 2010              Decided:   December 27, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas W. Coder,     Appellant Pro Se.     Thomas Linn Eckert,
Assistant United     States  Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas   W.   Coder    appeals   the   district   court’s   order

denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2010)   petition.     We   have    reviewed   the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       See Coder v. O’Brien, 719 F. Supp. 2d

655 (W.D. Va. 2010).       We deny Coder’s motion for oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2